BY THE COURT.
The note was for thirty dollars too much,, by mistake, and it was agreed it should be reduced to the true-amount. We see no legal objection to allowing this to reduce the recovery as a set-off or otherwise; nor do we see any to the money paid since the death upon the security entered into before. It is said the estate is insolvent, and this would in effect prefer this creditor. We think the law of set-off embraces the case, and that is szzfficient. The other point is more difficult. In many cases-justice requires that account books should be z-eceived in evidence, not as conclusive evidence of a claim, but as conducing to prove it. The books may be strengthened or weakened by other evidence, such as proving that the party kept fair books, had no clerk, &c. In this case we are disposed to look at the book. 12 John. 461; Tappan, 67.
Judgment allowing the set-off.